Citation Nr: 0006420	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 28, 1975 to December 2, 1975, at which time he was 
placed on the Temporary Disability Retired List due to 
schizophrenia, paranoid type.  In a March 1977 rating 
decision, the RO granted service connection for 
schizophrenia, effective from the day following the day of 
his separation from active duty service, and a noncompensable 
evaluation was assigned the disability.  In 1983, he sought 
to reopen his claim for an increased rating and, as a result 
of medical development undertaken at that time which 
indicated that the psychiatric symptoms were due to 
nonservice-connected injuries sustained in an accident, the 
RO severed service connection, effective June 1, 1985.  The 
veteran was apprised by the RO of that action and his 
appellate rights in September 1985.  

In January 1987, the veteran filed an application to reopen 
his claim for service connection for schizophrenia.  The RO 
denied his claim and he appealed to the Board.  In an August 
18, 1994, decision, the Board held that the 1985 decision of 
the RO severing service connection for schizophrenia was 
final since it was not timely appealed, but that new and 
material evidence to reopen a claim for service connection 
for schizophrenia had been submitted.  The case was then 
remanded to the RO so that a determination could be made on 
the issue of service connection for a psychiatric disorder, 
on the basis of all the evidence, both old and new.  

In a June 1995 rating decision, the RO restored service 
connection for schizophrenia, effective from February 2, 1987 
(subsequently adjusted to January 28, 1987), the date of 
receipt of the veteran's application to reopen his claim for 
service connection, assigning the disability a noncompensable 
evaluation effective from such date, a 30 percent evaluation 
effective from July 2, 1989, and a 100 percent evaluation 
from February 10, 1995.  These effective dates were assigned 
pursuant to administrative review of the veteran's claim by 
VA's Director of Compensation and Pension Service.  The 
veteran appealed the effective date of the 100 percent 
evaluation to the Board.  

During the course of this appeal, the veteran moved to a 
residence within the jurisdiction of the Roanoke, Virginia, 
RO, which now has jurisdiction in this case.  

The veteran and his wife were afforded a hearing that was 
held in Washington, D.C., in September 1997, before the 
undersigned Member of the Board.  At the hearing, the issue 
on appeal was clarified to be whether the veteran is entitled 
to an increased rating of 100 percent for service-connected 
schizophrenia for the period beginning January 28, 1987, the 
date of receipt of the his application to reopen his claim 
for service connection.  At the hearing, the veteran also 
submitted additional evidence, along with a signed waiver of 
RO jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(1999).  Although the veteran is requesting an effective date 
earlier than February 1995 for the assignment of a 100 
percent schedular evaluation for chronic schizophrenia, he is 
appealing the ratings assigned the disability by the RO in 
its June 1995 rating decision.  

Finally, with respect to the characterization of the issue on 
appeal, the Board notes that service connection was 
established for schizophrenia, effective January 28, 1987, 
the date of the reopened claim.  In order for compensation to 
be paid earlier than that date, the veteran would have to 
raise issues of clear and unmistakable error in the rating 
decision of March 1977, which assigned a noncompensable 
rating, and/or the rating decision of May 1985, which severed 
the grant of service connection, inasmuch as both of these 
rating decisions are final.  This was explained in the 
Board's previous remand; to date, these issues have not been 
advanced on the veteran's behalf.  For that reason, this 
decision will be limited to the only issue developed for 
appellate review: the rating of the service-connected 
psychiatric disorder during the period from January 28, 1987 
to February 10, 1995, when the 100 percent rating was made 
effective.  


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO granted service 
connection for schizophrenia, effective from the first day 
following the day of the veteran's separation from active 
duty service, and a noncompensable evaluation was assigned 
the disability.

2.  Effective June 1, 1985, the RO severed service connection 
for schizophrenia; in September 1985, the RO apprised the 
veteran of that action and of his appellate rights; the 
veteran did not appeal the decision.  

3.  On January 28, 1987, the VA received the veteran's 
application to reopen his claim for service connection for 
schizophrenia.  

4.  In an August 1994 decision, the Board held that the 1985 
unappealed decision of the RO severing service connection for 
schizophrenia was final; new and material evidence to reopen 
a claim for service connection for schizophrenia had been 
submitted; and the case was remanded to the RO for de novo 
review.  

5.  The RO, in a June 1995 rating decision, restored service 
connection for schizophrenia under 38 C.F.R. § 3.156(a) 
(1995), effective from February 2, 1987 (subsequently 
adjusted to January 28, 1987), and assigned a noncompensable 
evaluation from that date, a 30 percent evaluation, effective 
from July 2, 1989, and a 100 percent evaluation, effective 
from February 10, 1995.  

6.  Effective January 28, 1987 through November 15, 1988, the 
veteran's schizophrenia was diagnosed by history only and not 
manifest by any specifically noted symptoms attributable 
thereto.  

7.  Effective November 15, 1988, through February 17, 1994 
schizophrenia was noted to be worsening and manifest by 
symptoms indicative of definite social and industrial 
adaptability manifested by anxiousness, hypervigilance, 
increases in audio and visual hallucinations, depression and 
confusion.  

8.  Since February 18, 1994, the veteran's schizophrenia has 
been manifested by severe to total social and industrial 
inadaptability, as shown by social withdrawal, feelings of 
alienation, bizarre ideation, heightened suspiciousness, 
memory deficit, delusions, and hallucinations, both auditory 
and visual, rendering him unemployable.  


CONCLUSIONS OF LAW

1.  Effective during the period from January 28, 1987, the 
date of receipt of the veteran's application to reopen his 
claim, through November 15, 1988, the criteria for a 
compensable disability evaluation for service-connected 
schizophrenia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.400, 4.1-4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9203 (1996).  

2.  Effective from November 16, 1988, through February 17, 
1994, the criteria for a rating of 30 percent for service-
connected schizophrenia were met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.400, 4.1-4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9203 (1996).

3.  Effective February 18, 1994, but no earlier, the criteria 
for a 100 percent disability evaluation have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§  
3.31, 3.400, 4.1-4.7, 4.16(c), 4.129, 4.130, 4.132, 
Diagnostic Code 9203 (regulations in effect prior to November 
7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Prior to the veteran's entry on active duty, he sustained a 
head injury in an automobile accident, which rendered him 
unconscious and required many weeks of hospitalization.  One 
of his private physicians, a neurologist, stated that the 
veteran was in good physical and mental health at the time he 
entered service.  On examination conducted in July 1974, the 
veteran complained of depression, excessive worry, dizziness 
or fainting spells, loss of memory or amnesia, and periods of 
unconsciousness.  He denied nervous trouble.  Service medical 
records reflect that schizophrenia developed during his 
military service.

At the time of the veteran's application to reopen his claim 
in January 1987, the most recent evidence consisted of the 
veteran's statements, primarily asserting that he had not 
worked since May 1983 because of his mental and physical 
conditions, and VA hospitalization records for September 
1983, February 1984, and September 1984, as well as the 
veteran's VA outpatient treatment records for October 1984 to 
January 1985.  These hospitalization and outpatient records 
reflect evaluation and treatment for organic personality 
syndrome, paranoid personality disorder, possible temporal 
lobe epilepsy, organic brain syndrome from trauma, and 
seizure disorder.  During a period of observation and 
evaluation in February 1984, the veteran's symptoms were 
attributed to the pre-service automobile accident; it was 
noted that there was insufficient documentation of 
schizophrenia.  

The veteran's VA outpatient treatment records for August 1984 
to December 1990 show that he was being seen primarily for 
complaints of dizziness, blackouts, and seizures, attributed 
to head trauma.  A report dated in November 1987 shows that 
he was noted to have a history of schizophrenia and a history 
of psychomotor symptoms.  At the time, he was seen for 
complaints of blackouts.  He described these as getting dizzy 
(vertigo); he would be standing at the onset, becoming 
nauseated, and going out for three-to-four minutes.  During a 
spell, he would lay motionless on the floor.  Afterward, he 
would feel dizzy for a few minutes, then feel normal.  In the 
past, he would experience a "pounding" headache.  On 
examination, he was alert, oriented, and his memory was 
intact.  His rapport was fair and he appeared somewhat 
hypervigilant.  The diagnosis was syncope.  No psychiatric 
disorder was diagnosed.  When seen in the general medical 
clinic in May 1988 he reported having seizures 2 or 3 times 
during the past month.  Further neurological study was 
recommended.  

The veteran's VA outpatient treatment report dated on 
November 16, 1988 shows that he underwent neurological 
examination.  By history, the report notes he was being 
followed in the mental health clinic for schizophrenia and 
for a post-traumatic seizure disorder.  The veteran and his 
wife reported an increase in frequency of the "seizure 
disorder," described as "blacking out."  He reported an 
increase in auditory hallucinations and in psychomotor 
agitation.  On examination, he was mildly anxious.  His gait 
was normal.  The impressions given were schizophrenia 
(worsening) and seizure disorder (unspecified) worsening.  
The examiner suggested increasing the veteran's antipsychotic 
and seizure medications, and to have him scheduled for an EEG 
(electroencephalogram).  The EEG conducted in December 1988 
was abnormal.  

A February 1989 outpatient treatment report notes that the 
veteran related the frequency of the seizures remained the 
same with no increase in intensity.  His seizure medication 
was increased.  No psychiatric disorder was noted.  In May 
1989, the report shows diagnoses of schizophrenia and seizure 
disorder.  No specific findings were recorded.  In October 
1989, he was seen for complaints of recurrent seizures, 
occurring from once a week to once a day.  At the time, he 
was noted to have a history of schizophrenia and post-
traumatic seizure disorder.  

The veteran filed a claim for compensation benefits which was 
dated July 24, 1989 and received 2 days later.

In October 1989, the Social Security Administration awarded 
the veteran disability benefits, noting that he had not been 
engaged in substantially gainful activity since February 
1983.  In support of the award of benefits, it was noted that 
the medical evidence established that he had sustained a 
severe head injury in a motor vehicle accident in 1973.  As a 
result, he suffered from organic personality syndrome with 
significant personality change, explosive temper, periods of 
dizziness, blackout spells and diminished memory.  The 
evidence also reflected that the veteran suffered from 
paranoid schizophrenia with medically documented history of 
more than one episode of acute symptoms, signs, and 
functional limitations and repeated episodes of deterioration 
or decompensation in situations which have caused him to 
withdraw from the situation and to experience exacerbation of 
signs and symptoms.  Additionally, the veteran suffered from 
temporal lobe epilepsy, which had produced petite mal 
seizures at a frequency of more than one seizure per week, 
notwithstanding prescribed treatment.  He also suffered from 
symptoms of depression with blunted affect and difficulty 
sleeping.  Based on a combination of severe trauma-induced 
organic personality syndrome, paranoid schizophrenia, 
temporal lobe epilepsy, and depression, the veteran was 
awarded Social Security disability benefits, retroactive to 
1983.  

The veteran's VA outpatient treatment reports for October 
1989 to August 1992 show that he was being seen primarily by 
the neurological service for schizophrenia, seizure disorder 
and organic mental disorder.  In January 1990 it was noted 
that the veteran and his wife were moving the following 
month; the veteran was reported to be doing well except for 
recurrent seizures.  In March 1990, he underwent medical 
evaluation for organic brain disorder, following significant 
difficulty with memory.  On examination, he appeared alert 
and oriented.  He had suicidal ideation, but was not 
considered homicidal.  He denied hallucinations.  He reported 
episodes of rage.  His mood was within normal limits.  His 
insight and associations were concrete.  The diagnoses were 
organic personality disorder and status post seizure 
activity.  

VA records show that when the veteran was evaluated in the 
mental hygiene clinic in May 1990, he reported no work since 
1982.  He stated that he lost jobs because of seizures.  He 
was described as being appropriately dressed, well-oriented, 
and somewhat guarded and dependent on his wife.  It was noted 
that there was no objective evidence of psychosis.  Testing 
was interpreted as showing a very insecure, inadequate and 
inhibited individual.  Poor emotional control was suggested.  
There was evidence of low tolerance for frustration; and the 
veteran was said to be somewhat compulsive or rigid, and 
possibly hostile or very sensitive.  It was noted that he had 
great difficulty with interpersonal relationships.  
Psychological testing further showed only moderate distress.  
However the evaluation was not considered to be sufficient 
for a definitive diagnosis.  The veteran's dependency and 
hostility were supportive of a finding of organic personality 
disorder.  

Also of record is a VA physician's note, dated in May 1990, 
wherein the veteran was described as cooperative, well-
groomed, and oriented.  He had no delusions, hallucinations, 
or suicidal ideations.  His speech was pressured at times.  
He had low self-esteem, associated with his isolation and 
also due to his seizure disorder.  There was some evidence of 
thought blocking at times.  Insight was limited and judgment 
was fair.  The examining doctor stated that, according to the 
records and the veteran's wife, the veteran did not have pre-
morbid presence of schizophrenia and that such behavior did 
not occur until the motor vehicle accident.  The diagnosis 
was organic personality disorder.  

VA outpatient records in June 1990 describe the veteran as 
pleasant and cooperative, but with underlying hostility and 
irritability.  In August 1990 he was reported to be mildly 
anxious at times.  In October 1990 he attempted to 
discontinue use of Haldol himself, and became confused and 
paranoid.  He denied delusions, hallucinations, or paranoid 
ideations.  His condition was described as stable.  

VA outpatient records in 1991 include notes from the mental 
hygiene clinic in January, which refer to his diagnosis of 
organic personality disorder.  The veteran was alert, 
oriented in 3 spheres, with a dysphoric mood.  At that time 
he denied seizure activity or suicidal ideation.  Also 
present was a social worker's note in March 1991 that the 
veteran suffered from epilepsy and headaches and that he used 
Haldol for psychiatric symptoms.  The veteran denied having 
auditory hallucinations; he reported that he was doing well 
and wanted to discontinue Haldol.  He was described as being 
pleasant and cooperative, and neatly dressed.  His speech was 
coherent.  There was some decrease in his affect and range of 
expression.  No paranoia was noted.  Anger was reported to be 
a problem for the veteran in April 1991; he also complained 
of headaches when he did certain exercises.  The impressions 
were seizure disorder, not well controlled on medication, 
schizophrenia, and organic mental disorder.  On June 10, 
1991, the veteran's paranoia was described as "very bad."  
Haldol was increased for schizophrenia.  

During 1992 the veteran continued to be treated mainly for a 
seizure disorder, exacerbated by his forgetfulness in taking 
medication.  In April 1992 he was reported to be doing 
"O.K." and not depressed.  He stated in November 1992 that 
he was not sleeping well; his mood swings were better.  He 
occasionally heard voices.  Medication was increased.  

In January 1993, the veteran was hospitalized in a VA 
facility for 2 days for follow-up of a seizure disorder 
because of complaints of double vision and intermittent 
unsteadiness on his feet.  Mental status examination revealed 
he was alert and fully oriented.  His affect was somewhat 
abnormal and he seemed to be a little bit nervous.  
Neurologically, no abnormality was found.  It was felt 
strongly that he was not having true convulsive epilepsy, but 
that he was either having syncope or pseudo-seizures.  A 
review of his EEG's throughout the years revealed each time 
generalized encephalopathic dysfunction consistent with the 
use of anti-convulsants and anti-psychotic medications, but 
no mention of seizure foci or epileptiform activity.  It was 
felt that in view of the benign neurological examination and 
CAT scan, that he was probably having a toxic effect of the 
anti-convulsant medicine.  It was decided to taper off his 
anti-convulsive medicines.  The discharge diagnoses were 
syncope and psychosis.  

The veteran underwent psychiatric evaluation by two VA 
physicians in April 1993.  He noted that he hadn't worked 
since 1981, because he was unable to stand due to loss of 
balance, and because of emotional problems.  The diagnoses 
were paranoid personality disorder, nicotine dependence, rule 
out paranoid schizophrenia, and rule out organic personality 
disorder.  As for rule out paranoid schizophrenia, the 
physicians opined that the veteran, in 1975, having a 
paranoid personality, under extreme stress of the military, 
may have had a transient psychotic disorder, which had been 
in remission; however, it is also noted that the veteran had 
been on antipsychotic medication, which might have masked the 
symptoms of schizophrenia.  As for the diagnosis of rule out 
organic personality disorder, the physicians offered that 
they did not see that there was any marked impairment in the 
veteran's social judgment, no noticeable apathy or 
indifference.  The only thing that the veteran did show was 
some paranoid ideation and some mild suspicion, which was 
part of his paranoid personality disorder.  He answered 
questions coherently and relevantly.  Affect was restricted.  
The veteran reported homicidal feelings and paranoia.  There 
were no loose associations, flight of ideas, or abnormal 
thought processes.  There was no particular mood disturbance.  
The degree of emotional impairment was reported to be mild.  
The prognosis was stated to be good.  

The veteran's VA outpatient treatment report for May 1993 
reflects complaints of dizziness, imbalance and blackouts.  
The report also notes that he was in noncompliance with his 
medication.  

In accordance with a request made by the veteran's wife, the 
RO submitted the claims folder to VA's Compensation and 
Pension Service, requesting an independent review of the 
record.  An opinion was secured from VA's Director, Mental 
Health and Behavior Service, in November 1993.  It was opined 
that review of the record did not reveal documented 
observation of the principle signs and symptoms of 
schizophrenia and that neither psychological testing or 
evaluation suggested that the veteran met the DSM-III or DSM-
III-R (Diagnostic and Statistical Manual of Mental Disorders) 
criteria for a diagnosis of schizophrenia.  The veteran's 
clinical course was reported to be consistent with organic 
mental disorder with paranoid personality features.  It was 
noted that the veteran's paranoia and exacerbations of 
agitation were not unusual in patients with head injury, and 
that the use of such medication as Prolixin, Haldol, and 
Trilafon, in conjunction with anti-convulsants, was for the 
purpose of stabilizing his anxiety, hostility, paranoid 
features and agitation.  

In November 1993, the veteran underwent VA neuropsychological 
evaluation for current level of cognitive functioning and to 
determine the etiology of memory deficits.  The results 
suggested a sense of social withdrawal, discomfort, and/or 
alienation, idiosyncratic or bizarre ideation, and heightened 
suspiciousness.  He demonstrated much difficulty in the 
acquisition and retention of new information; however, while 
he evidenced problems in learning and memory, the etiology of 
those problems was unclear.  Reportedly the veteran was 
becoming increasingly more dependent on his wife.  His 
blackouts were continuing.  He was described as mildly 
depressed, with a flattened affect.  He was pleasant and 
cooperative.  Psychological testing showed increased concern 
with somatic symptoms, and a pattern of cognitive functioning 
not inconsistent with schizophrenia.  A VA psychiatrist 
reviewed the veteran's records and opined that the veteran's 
diagnoses were organic personality disorder with paranoid and 
anxiety features, paranoid personality disorder, and seizure 
disorder, secondary to post-traumatic head injury.  

During the veteran's September 1997 personal hearing before 
the undersigned Member of the Board, he submitted a private 
psychological evaluation report, dated on February 18, 1994, 
and waived RO jurisdiction of that report.  See 38 C.F.R. 
§ 20.1304.  By history, the report notes that the veteran is 
a high school graduate who has a partial college education.  
Since his separation from active duty in December 1975, he 
held numerous jobs in the areas of carpentry and electronics, 
as well as having worked in a parking garage.  During that 
time, he experienced blackouts and began having serious 
problems with depression, confusion and an apparent psychotic 
disorder.  The report notes that a combination of those 
physical and psychiatric difficulties made it impossible for 
him to work, and he had not done so since 1983.  During the 
evaluation, the veteran went to considerable lengths to 
initially deny psychiatric symptoms.  Upon more intensive 
evaluation, he admitted to a wide range of psychiatric 
symptoms and he explained to the examiner that he put 
considerable energy into appearing "normal" to other 
individuals.  He was ashamed of his psychotic disorder and, 
while he initially claimed that his blackouts were the source 
of his occupational disability, it became clear to the 
examiner that it was the veteran's psychotic symptoms that 
rendered him unemployable.  The veteran explained that the 
combination of blackouts, depression and confusion had 
rendered him helpless and that he spent all of his time 
either in the VA day clinic or at home.  

Psychological test results, which were considered by the 
examining psychologist to contain valid data, revealed 
indications of auditory and visual hallucinations.  There was 
no indication of incoherence, loosening of associations or 
emotional turmoil.  The examiner noted that, while the 
veteran frequently did not appear to be overtly psychotic, 
data collected through the psychological tests indicate that 
these symptoms had been present for long periods of time in 
the absence of any affective symptoms.  The impression 
presented was chronic paranoid schizophrenia.  It was the 
examining psychologist's opinion that, while the veteran may 
be able to communicate effectively and appear relatively 
normal to others, his underlying psychosis made it impossible 
for him to function effectively on either the social or 
occupational level.  

The veteran underwent two VA psychiatric examinations on 
February 10, 1995.  One of the psychiatrists conducting the 
evaluation was one of the physicians who had conducted the 
veteran's April 1993 examination.  Following the current 
examination, that physician noted she had previously thought 
the veteran had a paranoid personality and that he had been 
very well integrated; however, she further noted that now the 
veteran has delusions and hallucinations, both auditory and 
visual, and that he showed marked social and occupational 
dysfunction.  The physician diagnosed the veteran as having 
paranoid type schizophrenic disorder.  

The other VA examining physician found the veteran suffering 
primarily from chronic, undifferentiated schizophrenia, which 
was not being exaggerated; indeed, he noted that the veteran 
tried to downplay it.  That physician found the veteran to be 
totally disabling vocationally, and the condition to be 
permanent, with a very poor prognosis.  The physician further 
found the veteran not capable of handing his own funds.  He 
reported the veteran's Global Assessment of Functioning (GAF) 
scale as 25 - unable to function in almost all areas.  
Further, this physician offered that the veteran's previous 
diagnosis of organic personality disorder and/or dementia, 
secondary to the 1973 motor vehicle accident, was not ever 
valid, based on past medical findings and preservice 
employment performance.  The physician also found that the 
veteran's previous diagnosis of paranoid personality disorder 
was based on examinations that tended to be inadequate.  

In March 1995, the veteran again underwent psychiatric 
evaluation by two VA psychiatrists, who had not previously 
examined the veteran.  During the examination, the veteran 
related that he could not tolerate work and the reasons he 
gave for his inability to work were dizzy spells followed by 
blackouts, which occurred more than once each day.  Also, he 
reported that he was subjectively weak and was too forgetful 
to hold a job.  He went on to describe more subjective 
symptomatology such as chronic suspiciousness and paranoia, 
as well as auditory and visual hallucinations.  Following 
examination and review of the record, the physicians jointly 
presented the diagnoses of chronic paranoid schizophrenia, 
partial complex seizure disorder, and problems with 
occupation and social isolation.  They posed the veteran's 
GAF score as 41-50 (serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (1994)).  Comment was made by these physicians that 
the veteran's history and symptoms were consistent with a 
seizure disorder temporally related to the brain injury of 
1973 and the presence of schizophrenia, which seemed to have 
an onset in 1975.  They found that the current examination 
was consistent with chronic paranoid schizophrenia.  Further, 
they found him unemployable due to paranoia, an inability to 
relate to others, emotional volatility, low frustration 
tolerance, irritability, social isolation and withdrawal, 
paranoid delusions, and impaired memory and impaired 
concentration.  It was their opinion the veteran had a 
serious mental illness and he could not function in society 
from the standpoint of social or occupational efficiency.  In 
summary, the physicians noted that the examination results 
revealed the veteran had a seizure disorder, which dated from 
1973, and chronic paranoid schizophrenia, which seemed to 
have made its first appearance in 1975.  

In March 1995 the veteran was also hospitalized in a VA 
facility for treatment after an accidental overdose of 
medication.  He stated at that time that he had no intention 
of trying to harm himself.  He was admitted to intensive care 
for stabilization and psychiatric evaluation.  Once on the 
psychiatric unit, he was reported to remain stable, with no 
signs of active psychosis.  His highest GAF score during the 
past year, and at the time of discharge from hospitalization 
was reported to be 60-70, representing moderate to mild 
symptoms.  His thoughts were logical and goal directed.  

During the veteran's personal hearing in September 1997 
before the undersigned Member of the Board, he related that 
his last job was in 1983, when he was a manager of a hotel - 
for all of two weeks.  Prior to 1995, he claimed he was able 
to get around as long he was in familiar surroundings.  If he 
had to go somewhere, he would take a taxi because he would 
become confused if he had to use public transportation.  Even 
using cabs, he would find it confusing when dealing with 
money.  

Of record are the veteran's VA outpatient treatment reports 
for February 1997 to August 1998.  These reflect continued 
treatment for schizophrenia and a seizure disorder, as well 
as for other complaints pertaining to other conditions not 
currently under consideration.  

II.  Analysis

The veteran contends that he is entitled to an effective date 
earlier than February 10, 1995, namely, January 28, 1987, for 
assignment of a 100 percent disability evaluation for his 
service-connected schizophrenia.  The questions for the Board 
to consider are whether the evidence in the record suggests a 
rational basis for such an assignment and, in addition, 
whether, during the appellate period, the veteran was 
entitled to a higher rating(s) than assigned.  As noted 
above, evaluations of 0 percent were assigned from January 
28, 1987, 30 percent from July 2, 1989, and 100 percent from 
February 10, 1995.  

The Board is satisfied that all relevant facts have been 
properly developed pertaining to the veteran's claim and that 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
The RO has undertaken an extensive effort to develop the 
evidence, which consists of numerous VA outpatient treatment 
records from a variety of facilities.  Although this claim 
was characterized as presenting an effective date issue, the 
underlying issue is the rating of the now service-connected 
disability of schizophrenia, during the period since the 
grant of service connection was reinstated.  The veteran has 
expressed disagreement with the rating of his disorder for 
the pertinent period prior to the award of the 100 percent, 
and his claim is found to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Inasmuch as the veteran is appealing the RO's June 1995 
rating decision assigning the disability evaluation for his 
service-connected chronic schizophrenia, the law and 
regulations applicable to disability evaluations also must be 
considered.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.2.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, as it is in the 
veteran's case because of the grant of service connection for 
schizophrenia, effective from January 28, 1987, following an 
unappealed May 1985 rating decision severing such service 
connection, an evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged ratings" are required.  See 
Fenderson v. West, 2 Vet. App. 119 (1999).  

As noted earlier in this decision, the RO severed service 
connection for schizophrenia in May 1985, effective from June 
1985.  Although notified of that decision and of his 
appellate rights, the veteran did not appeal.  In January 
1987, the veteran filed an application to reopen his claim 
for service connection for schizophrenia.  The RO denied the 
claim in March 1987 and July 1987.  He was notified of these 
decisions.  He filed an application to reopen his claim in 
July 1989, which again was denied by the RO and which the 
veteran appealed to the Board.  In 1994, the Board held that 
the RO's May 1985 decision was final; however, the Board also 
held that new and material evidence had been submitted 
subsequent to the May 1985 decision warranting de novo 
adjudication of the claim.  In June 1995, the RO granted 
service connection for schizophrenia, effective from February 
2, 1987 (subsequently adjusted to January 28, 1987), the date 
of receipt of the veteran's application to reopen.  The June 
1995 rating decision also assigned a noncompensable rating, 
effective from February 2, 1987 (also subsequently adjusted 
to January 28, 1987), the date of receipt of his application 
to reopen, a 30 percent evaluation, effective from July 2, 
1989, the date of receipt of his subsequent application to 
reopen his service connection claim, and a 100 percent 
evaluation, effective from February 10, 1995, the date of his 
VA psychiatric examination.  While the Board has been unable 
to locate evidence of a claim having been filed on July 2, 
1989 (rather the claim contained in the record was dated by 
him on July 24, 1989 and date stamped as received by VA on 
July 26, 1989), such discrepancy has no bearing on the 
Board's decision as set forth below.  

Although the criteria used to determine the extent to which 
psychiatric disorders are considered disabling were changed, 
effective November 7, 1996, the Board notes that, for the 
period at issue in the veteran's case, he was appropriately 
rated under the criteria in effect prior to November 7, 1996, 
for schizophrenia, paranoid type.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  Under these criteria, a 
noncompensable evaluation is warranted for a psychosis that 
is in full remission.  A 10 percent evaluation is warranted 
for a psychosis where there is mild impairment of social and 
industrial adaptability.  A 30 percent evaluation is 
warranted for psychosis productive of definite impairment of 
social and industrial adaptability.  

In regard to the term "definite," the Court's determination 
in Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 
38 C.F.R. § 4.132, was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9203 further notes that a 50 percent 
evaluation is warranted for a psychosis productive of 
considerable impairment of social and industrial 
adaptability.  For a 70 percent evaluation, the psychosis 
must manifest lesser symptomatology than required for a 100 
percent evaluation, yet must be such as to produce severe 
impairment of social and industrial adaptability.  For a 100 
percent evaluation, the active psychotic manifestations must 
be of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptablity.  

Although the veteran asserts that the 100 percent evaluation 
be effective from the date of receipt of his claim to reopen, 
namely, January 28, 1987, the Board notes that the Court has 
held that while 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
allow for compensation back to the date of receipt of a claim 
to reopen after final adjudication, the governing law and 
regulation do not require that the 100 percent rating 
ultimately awarded must be retroactive if, on the record, 
that rating level does not accord "with the facts found."  
See Meeks v. West, 13 Vet. App. 40 (1999).  In Meeks, the 
Court held that the evidence of record was sufficient to 
permit findings as to the appellant's disability at various 
times during the period covered by the retroactive award of 
service connection thereby affirming the assignment of 
"staged" ratings.  See Fenderson, 12 Vet. App. at 119.  

In this case, the RO has issued a rating decision denying an 
effective date of the 100 percent rating earlier than 
February 1995, which is based on substantial medical evidence 
illustrating the extent of his psychiatric condition at 
various times during the period covered by the retroactive 
award and assignment of disability evaluations.  Although the 
RO's decision and statement of the case do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case, the Board does not 
consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the RO has issued supplemental statements of the case 
in July 1999 and September 1999, each of which reflects 
consideration of additional evidence under the applicable 
rating criteria.  Thus, the RO effectively considered the 
appropriateness of its evaluations under the applicable 
rating criteria in conjunction with the submission of 
additional evidence at various times during the pendency of 
the appeal.  The Board considers this to be tantamount to a 
determination of whether the assignment of "staged ratings" 
was appropriate.  Thus, a remand of the case is unnecessary, 
as it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.  

Furthermore, the Board notes that in evaluating the correct 
rating to be assigned during the course of the appellate 
period, that is, the time frame from January 28, 1987 through 
February 9, 1995, a careful review of the entire record, 
which includes numerous medical reports, has been undertaken.  
Evaluating the degree of disability is somewhat complicated 
in this case because the veteran has 2 distinct disabilities 
which produce psychiatric impairment, schizophrenia, which is 
service-connected, and the residuals of the pre-service head 
trauma, which include a seizure disorder and organic 
personality, which are not service-connected.  During the 
course of the appeal period, the veteran has been seen by a 
number of VA medical practitioners, some of whom have offered 
varying opinions as to which disorder plays the more 
significant role in the veteran's disability picture.  A 
recent example is the contrast in findings between the VA 
examinations of February 1995, which were the basis of the 
grant to 100 percent, and the VA hospitalization, which 
occurred a month later, during which time the attending 
physician noted that the veteran did not exhibit the signs of 
psychosis and had no more than moderate impairment on the 
basis of his GAF scores.  Because neither the Board, nor the 
veteran, has the necessary medical expertise to distinguish 
which symptoms are attributable to which disorder, and 
because of the overlap of symptomatology which may exist, the 
Board will necessarily rely on the findings and opinions 
expressed by the medical practitioners who treated or 
examined the veteran during each relevant period.  The 
greatest probative weight will be afforded to those medical 
reports recorded contemporaneously with each time period 
discussed.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, with respect to the period 
beginning January 28, 1987, when the grant of service 
connection was reinstated, VA medical records compiled around 
this time frame show treatment principally in the 
neurological service for his seizure disorder, and other 
residuals of his head injury.  It is true that Haldol was 
prescribed, but medical records reflect use of this 
medication in the management of both his service-connected 
and nonservice-connected disabilities.  Schizophrenia was 
diagnosed by history only, and no symptoms were attributed by 
medical examiners to this disability.  Under these 
circumstances, the award of a noncompensable rating by the RO 
was correct, from the period beginning January 28, 1987 
through November 15, 1988.  The complete absence of findings 
of mild impairment of social and industrial adaptability 
clearly mandate that a higher, compensable rating of 10 
percent not be granted.  

Further review of the veteran's medical records reflects that 
the symptomatology associated with his schizophrenia did 
undergo an increase in severity during the several year 
period beginning November 16, 1988.  VA outpatient treatment 
records show treatment for both seizure disorder and 
schizophrenia.  During this period, he appeared alert, 
oriented and his memory was noted to be intact; however, 
medical evidence also shows that his schizophrenia was 
worsening, in that he was experiencing increases in audio and 
visual hallucinations.  At the same time, medical evidence 
suggested an increase in the nonservice-connected head injury 
residuals.  The October 1989 Social Security Administration 
records noted symptoms of "severe trauma-induced organic 
personality syndrome."  Medical examiners further noted that 
his rapport was fair but that he appeared hypervigilant, 
anxious, depressed, and confused.  On the other hand, he was 
consistently described as well-oriented.  Psychological 
testing in May 1990 showed only moderate distress, 
attributing symptoms of dependency and hostility, not to his 
service-connected disorder, but to organic personality 
disorder.  The physician who examined him at time found no 
evidence of psychosis.  

Later, in April 1993, some of the veteran's symptoms, such as 
paranoid ideation, were also attributed to his paranoid 
personality disorder.  His psychosis was stated to be either 
in remission or masked by anti-psychotic medication.  In 
April 1993, the results of a psychiatric evaluation by two VA 
physicians found that he had a paranoid personality and that 
he was very well integrated.  Again, the course of treatment 
and medical findings recorded during the period form November 
1988 until February 1994 show often conflicting diagnoses and 
manifestations, with some medical care providers attributing 
the symptoms, or the increase in symptoms,  to schizophrenia 
and some to nonservice-connected organic personality 
disorder.  In November 1993, a VA physician who conducted a 
thorough, longitudinal review of the record, including 
psychological testing, opined that the veteran did not even 
meet the criteria for a diagnosis of schizophrenia.  However, 
resolving any doubt in favor of the veteran in this case, and 
applying the provisions of 38 C.F.R. § 4.7, the Board finds 
that the symptoms which can reasonably be said (on the basis 
of the medical evidence of record) to be due to schizophrenia 
were more likely to approximate the criteria for a 30 percent 
rating, which requires a definite degree of impairment.  

On the other hand, these medical records would not support a 
rating higher than 30 percent during the relevant time 
period, since they do not show active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce symptomatology associated 
exclusively with the veteran's psychosis as to produce 
considerable social and industrial adaptability, required for 
a 50 percent evaluation.  Again, the Board is cognizant of 
the veteran's October 1989 award of Social Security 
disability benefits, effective from 1983; however, the Board 
further notes that that disability award was based on a 
combination of disorders (severe trauma-induced organic 
personality syndrome, paranoid schizophrenia, temporal lobe 
epilepsy, and depression) and not solely on schizophrenia.  

The veteran's medical records from February 18, 1994 reflect 
an increase in the manifestations of the veteran's psychosis.  
He was having suicidal ideation and was experiencing episodes 
of rage.  He appeared confused and paranoid.  The medical 
records reflect social withdrawal, alienation, idiosyncratic 
or bizarre ideation and heightened suspiciousness.  During 
his February 1994 non-VA psychological evaluation, it was 
recorded that the veteran went to considerable lengths to 
deny his psychiatric symptoms and initially claimed that his 
blackouts were the source of his occupational disability; 
however, in the opinion of the examining psychologist, it was 
the veteran's psychotic symptoms that rendered him 
unemployable.  Under the circumstances, it appears that the 
veteran's schizophrenia was manifested by symptomatology 
indicative of severe impairment of social and industrial 
adaptability, which more closely meets the criteria for a 70 
percent disability evaluation.  In the absence of such active 
psychotic manifestation of such extent, severity, depth, 
persistence or bizarreness as to produce total 
inadaptability, the 70 percent evaluation is entirely 
appropriate for the period beginning February 18, 1994.  

Having said that a 70 percent evaluation is appropriate for 
the above-mentioned period under Diagnostic Code 9203 then in 
effect, the Board also notes that where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  At the time of the veteran's claim, 38 C.F.R. 
§ 4.16(c) was in effect (and was subsequently repealed 
effective November 7, 1996).  In essence, this regulation 
provided that if there is only one service-connected 
disability, which is a mental disorder assigned a 70 percent 
evaluation, and the evidence shows that the veteran is unable 
to secure or follow a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  Inasmuch 
as there is evidence showing that the veteran had not been 
gainfully employed during this period and that the medical 
evidence shows his schizophrenia became the primary cause for 
the veteran's inability to secure and maintain employment, a 
100 percent schedular evaluation is assigned under 38 C.F.R. 
§ 4.16(c) (1996), effective from February 18, 1994.  

As reflected in the discussion above, there is no competent 
medical opinion or basis for assignment of an effective date 
for the assignment of a 100 percent schedular evaluation for 
the veteran's chronic schizophrenia earlier than February 18, 
1994, the date of the private medical report.  However, to 
the extent indicated, the veteran's claim for an effective 
date earlier than February 10, 1995, for assignment of a 100 
percent evaluation for chronic schizophrenia, is granted.  In 
arriving at this conclusion, the Board has found the 
evidence, positive and negative, to be in equipoise and, 
therefor, resolved doubt in the veteran's favor.


ORDER

A compensable rating for schizophrenia is not warranted for 
the period from January 28, 1987 through November 15, 1988.  
To this extent, the appeal is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent disability evaluation, and no 
more, is warranted from November 16, 1988 through February 
17, 1994; the appeal to that extent is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability evaluation is 
warranted effective from February 18, 1994; the appeal to 
that extent is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

